 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   JENNIFER RENNICK,                                 Case No. 19-cv-02495-ODW(KSx)
12                     Plaintiff,
                                                       ORDER DENYING DEFENDANT’S
13          v.                                         MOTION TO STRIKE CLASS
14                                                     ALLEGATIONS [21]
     NPAS SOLUTIONS, LLC.,
15
                       Defendants.
16
17                                    I.     INTRODUCTION
18          This matter comes before the Court on Defendant NPAS Solutions, LLC’s
19   Motion to Strike Class Allegations (“Motion”). (ECF No. 21.) For the following
20   reasons, the Court DENIES the Motion.1
21                                     II.    BACKGROUND
22          On June 20, 2019, Plaintiff Jennifer Rennick filed her First Amended
23   Complaint (“FAC”) against NPAS Solutions. (FAC, ECF No. 15.) Rennick alleges
24   NPAS, a debt collector, called her multiple times on her cellular phone using an
25   automatic telephone dialing system without her express consent, in violation of the
26
27
     1
      After carefully considering all papers filed in connection with the Motion, the Court deemed the
28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
 1   Telephone Consumer Protection Act (“TCPA”).          (FAC ¶¶ 16–40.)      Specifically,
 2   Rennick alleges that starting around March 2018, and most recently on March 13,
 3   2019, and March 26, 2019, she received calls on her cellular phone in which NPAS
 4   left prerecorded and artificial voice messages on her voicemail about a debt owed to
 5   Havasu Regional Medical Center. (FAC ¶¶ 16–21.) Rennick alleges that she has
 6   never visited, has no prior relationship with, and maintains no debt with Havasu
 7   Regional Medical Center.     (FAC ¶ 17.) Additionally, Rennick alleges that these
 8   prerecorded and artificial voice messages were left using an automatic telephone
 9   dialing system. (FAC ¶¶ 22–23.)
10         Rennick brings her TCPA claims on behalf of a class defined by the FAC:
11
           [A]ll persons within the United States who: (1) received a telephone call
12         from Defendant or its agents; (2) on his or her cellular telephone number;
13
           (3) through the use of any automatic telephone dialing systems or
           artificial or prerecorded voice message as set forth in 47 U.S.C.
14         § 227(b)(1)(A)(3); (4) without prior express consent, (5) within four
15         years prior to the filing of the Complaint through the date of final
           approval.
16
17   (FAC ¶ 42.) NPAS now moves to strike the class allegations under Rule 12(f).
18   (See Mot.)
19                               III.   LEGAL STANDARD
20         Under Rule 12(f), the court may strike “any insufficient defense or any
21   redundant, immaterial, impertinent or scandalous matter.”      Fed. R. Civ. P. 12(f).
22   “[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and
23   money that must arise from litigating spurious issues by dispensing with those issues
24   prior to trial.” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).
25   “Motions to strike are generally regarded with disfavor because of the limited
26   importance of pleading in federal practice, and because they are often used as a
27   delaying tactic.” Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1152
28   (C.D. Cal. 2003); see also Sapiro v. Encompass Ins., 221 F.R.D. 513, 518 (N.D. Cal.




                                                2
 1   2004) (“Courts have long disfavored Rule 12(f) motions, granting them only when
 2   necessary to discourage parties from making completely tendentious or spurious
 3   allegations.”).
 4          “In ruling on a motion to strike under Rule 12(f), the court must view the
 5   pleading in the light most favorable to the nonmoving party.”                         Cholakyan v.
 6   Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011). “Thus,
 7   ‘before granting such a motion, the court must be satisfied that there are no questions
 8   of fact, that the claim or defense is insufficient as a matter of law, and that under no
 9   circumstance could it succeed.’” Id. (quoting Tristar Pictures, Inc. v. Del Taco, Inc.,
10   No. CV 99-07655-DDP (Ex), 1999 WL 33260839, *1 (C.D. Cal. Aug. 31, 1999))
11   (alterations omitted).
12                                         IV.     DISCUSSION
13          NPAS argues that the class allegations should be struck because it is clear on
14   the face of the FAC that the class cannot be certified for two reasons. (Mot. 4.) First,
15   NPAS argues the proposed class is an impermissible fail-safe class.2 (Id. at 5–7.)
16   Next, NPAS argues that class certification is impracticable because determining class
17   membership will require highly individualized inquiries regarding the issue of prior
18   express consent. (Id. at 7–18.) In opposition, Rennick raises several arguments,
19   including that NPAS’ Motion to Strike is premature and prejudicial as discovery is not
20   complete, no motion for class certification has been filed, and NPAS has failed to
21   show that Rennick cannot possibly certify a class. (Opp’n to Mot. (“Opp’n”) 7–12,
22   ECF No. 31.)
23          As an initial matter, NPAS has not cited to any relevant binding authority that
24   mandates the action it seeks and there appears to be none. Although some courts have
25   granted motions to strike class allegations under Rule 12(f), “it is in fact rare to do so
26
     2
27     “A fail-safe class is ‘when the class itself is defined in a way that precludes membership unless the
     liability of the defendant is established.’” Olney v. Job.com, Inc., No. CV 1:12-01724-LJO, 2013
28   WL 5476813, at *11 (E.D. Cal. Sept. 30, 2013) (quoting Kamar v. RadioShack Corp., 375 F. App’x
     734, 736 (9th Cir. 2010)).



                                                       3
 1   in advance of a motion for class certification.” Cholakyan, 796 F. Supp. 2d at 1245
 2   (collecting cases). “Striking class allegations prior to a formal certification motion is
 3   generally disfavored due to the lack of a developed factual record.” Pepka v. Kohl’s
 4   Dep’t Stores, Inc., No. CV-16-4293-MWF (FFMx), 2016 WL 8919460, at *1 (C.D.
 5   Cal. Dec. 21, 2016); see also In re NVIDIA GPU Litig., No. C 08-04312-JW, 2009
 6   WL 4020104, at *13 (N.D. Cal. Nov. 19, 2009) (“A determination of the
 7   ascertainability and manageability of the putative class in light of the class allegations
 8   is best addressed at the class certification stage of the litigation.”). As this Court
 9   previously acknowledged, “[c]ourts are hesitant to strike class allegations before the
10   parties have had an opportunity to go through the class certification process.” Portillo
11   v. ICON Health & Fitness, Inc., No. 2:19-cv-01428-ODW (PJWx), 2019 WL
12   6840759, at *6 (C.D. Cal. Dec. 16, 2019).
13         Furthermore, albeit not exclusively, the same arguments that NPAS makes here
14   have been rejected as premature by many of the courts to consider such arguments in
15   the TCPA context. See Pepka, 2016 WL 8919460, at *1–3 (collecting cases on both
16   sides); see also Donaca v. Metro. Life Ins. Co., No. CV 13-05611-MMM (JCx), 2014
17   WL 12597152, at *3 (C.D. Cal. Jan. 22, 2014) (collecting the many cases where
18   courts have denied motions to strike class allegations in TCPA cases). For instance,
19   in Donaca, like here, defendant moved to strike TCPA class allegations based on a
20   claim that the class definition constituted a fail-safe class and required highly
21   individualized inquiries concerning each potential class member’s consent. Id. at *2.
22   The court denied the defendant’s motion, concluding that “[g]iven the early stage of
23   the proceedings, it is premature to determine if this matter should proceed as a class
24   action.” Id. at *4. The court also recognized that it may be correct that “consent or
25   other issues will ultimately require an individualized inquiry, but there is no way to
26   make that determination now.”        Id. (quoting Meyer v. Receivables Performance
27   Mgmt., LLC, No. CV 12-2013-RAJ, 2013 WL 1914392, at *2 (W.D. Wash. May 8,
28   2013)).




                                                 4
 1         Similarly, in Juarez v. Citibank, N.A., the district court denied the defendant’s
 2   motion to strike TCPA class allegations as “fail-safe” classes because the motion was
 3   premature. No. CV 16-01984, 2016 WL 4547914, at *5 (N.D. Cal. Sept. 1, 2016); see
 4   also Olney, 2013 WL 5476813, at *11 (noting that “in the Ninth Circuit, it is not
 5   necessary to deny certification (or in this case strike class allegations) simply because
 6   the initially proposed class is a ‘fail safe’ class.”). Furthermore, other courts have also
 7   found that “the question of consent is not necessarily a bar to class certification in a
 8   TCPA action.” Ahmed v. HSBC Bank USA, Nat’l Ass’n, No. ED CV 15-2057-FMO
 9   (SPx), 2017 WL 5765734, at *2 (C.D. Cal. Nov. 6, 2017); see also Blair v. CBE Grp.,
10   Inc., 309 F.R.D. 621, 629 (S.D. Cal. 2015) (noting that “courts should not simply
11   accept a party’s argument that consent requires individualized inquiries without
12   evidence demonstrating consent is, in fact, an individualized issue.”).
13         Here, given the early stage of the proceedings, it is premature to say whether
14   the matter should proceed as a class action. Discovery is underway and no motion for
15   class certification has been filed yet. The deadline for Rennick to file her motion for
16   class certification is April 30, 2020. At this stage, even if there are issues with the
17   proposed class, it cannot be said that there are no circumstances in which the proposed
18   class could succeed. See In re Wal-Mart Stores, Inc. Wage & Hour Litig., 505 F.
19   Supp. 2d 609, 615–16 (N.D. Cal. 2007) (declining to rule on defendant’s motion to
20   dismiss or strike class allegations at the pleadings stage because, even though
21   “plaintiffs’ class definitions are suspicious and may in fact be improper, plaintiffs
22   should at least be given the opportunity to make the case for certification based on
23   appropriate discovery.”) Accordingly, NPAS’s Motion to Strike Class Allegations is
24   premature at this early stage, and is more properly decided on a motion for class
25   certification after the parties have had an opportunity to conduct discovery, develop a
26   record, and brief the issues.
27
28




                                                  5
 1                                  V.   CONCLUSION
 2         For the foregoing reasons, the Court DENIES NPAS’s Motion to Strike Class
 3   Allegations. (ECF No. 21.)
 4
 5         IT IS SO ORDERED.
 6
 7
           January 16, 2020

 8
 9
                                  ____________________________________
                                           OTIS D. WRIGHT, II
10                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             6
